United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2450
                                   ___________

Corvin Jerrod Bolden I,                   *
                                          *
              Appellant,                  *
                                          *
      v.                                  * Appeal from the United States
                                          * District Court for the
Officer Mark Beaupre, in his              * District of Minnesota.
individual capacity; Officer Kristin      *
Sturgis, in her individual capacity;      * [UNPUBLISHED]
Officer John Engle, in his individual     *
capacity; City of Minneapolis, as         *
employer; Nurse Donna Doe, in her         *
individual capacity,                      *
                                          *
              Appellees.                  *
                                     ___________

                             Submitted: June 29, 2011
                                Filed: July 5, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      After a jury rendered a verdict for defendants on Corvin Jerrod Bolden’s 42
U.S.C. § 1983 complaint, he moved for post-judgment relief, arguing that the district
court’s1 excessive-force instruction was erroneous. The district court denied his
motion and Bolden appeals.

      After careful review, this court concludes that the instruction fairly and
adequately represents the evidence and the applicable law. See Campos v. City of Blue
Springs, Mo., 289 F.3d 546, 551-52 (8th Cir. 2002) (standard of review). This court
affirms the judgment and denies the pending motion. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
                                         -2-